Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/29/2015. A certified copy of the JAPAN 2015-213243 application as required by 37 CFR 1.55 has been retrieved and is filed April 23, 2018.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/AMINA S KHAN/
Primary Examiner, Art Unit 1761